Inasmuch as the defendant had not yet completed serving his originally imposed sentences of imprisonment when he was resentenced, his resentencing to a term including the statutorily required periods of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-632 [2011]; People v Algarin, 89 AD3d 859 [2011]).
The defendant’s remaining contention is without merit. Skelos, J.E, Angiolillo, Belen, Lott and Roman, JJ., concur.